Title: To James Madison from George W. Erving, 31 October 1801
From: Erving, George W.
To: Madison, James


					
						No. 4.
						Sir
						American Consulate London October 31st. 1801
					
					The disappointment of Mr. Dawson as to his passage, & his consequent return to London a second time, Enables me to 

forward by him the enclosed statements; not having expected so immediate and favorable opportunity I have been somewhat 

hurried; a further & more minute examination may discover some small Errors or omissions.  There can be scarcely any such that are 

important.  I hope these papers may be found to be of the nature you desired & am with great Respect Sir your very faithful & obt. 

Servt.
					
						George W Erving
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
